248 So.2d 203 (1971)
Thomas T. LIETCH, Appellant,
v.
STATE of Florida, Appellee.
No. 69-635.
District Court of Appeal of Florida, Fourth District.
April 30, 1971.
Rehearing Denied June 8, 1971.
Michael F. Cycmanick and James M. Russ of Law Offices of James M. Russ, Orlando, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Rodney Durrance, Jr., Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The information under which the defendant was convicted charged defendant in three counts with unlawful possession of a central nervous system stimulant and a barbiturate in violation of F.S. 1967, section 404.02(4), F.S.A. A jury found the defendant guilty on each count. Thereafter a separate adjudication and sentence were entered on each verdict. Defendant was sentenced to imprisonment for a term of six months to two years on each count, the sentences to run concurrently. The evidence showed that possession of the drugs occurred at the same time and place. The appellant contends and the State agrees that the evidence demonstrates that the violations charged to the defendant under the separate counts were merely different facets of the same criminal transaction. We concur. Therefore, the adjudications of guilt are affirmed, but the cause is remanded to the trial court to vacate the present sentences and to enter a single sentence for six months to two years. See Simmons v. State, 1942, 151 Fla. 778, 10 So.2d 436; Norwood v. State, Fla. 1956, 86 So.2d 427; Bullard v. State, Fla.App. 1963, *204 151 So.2d 343; and Wyche v. State, Fla. App. 1965, 178 So.2d 875.
We have reviewed all other points argued in the appellant's brief and are of the opinion that they do not demonstrate error or require discussion.
Remanded with instructions.
WALDEN, REED and OWEN, JJ., concur.